DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an AED operations block for controlling…”, “an electrocardiogram (ECG) monitoring circuitry for monitoring”, “shock generating electronics for generating…”, “a power management block for managing…”, “a user-interface (UI) block for providing…”, “a controller for regulating…”, and “a communications block…for communicating…” in claim 1, and “an AED operations block configured for operating…” and “a communications block configured for receiving…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally-filed disclosure fails to describe a structure for the “shock generating electronics”, “power management block”, or “controller” of independent claim 1. While the originally-filed disclosure has literal written description for the aforementioned terms (i.e. these terms are found verbatim in the specification), the disclosure fails to provide adequate written description for the structures of the aforementioned terms in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. If Applicant intends to rely upon a processor disclosed in the specification for structural support for any of these recitations, it is necessary for the specification to describe the algorithm programmed on the processor to carry out the recited function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “shock generating electronics”, “power management block”, and “controller” each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The originally-filed disclosure fails to describe a structure for the “shock generating electronics”, “power management block”, or “controller” of claim 1. The disclosure fails to link each of the aforementioned elements to a defined structure to perform the recited function. While the terms “shock generating electronics”, “power management block”, and “controller” may be found in the disclosure, there is insufficient disclosure as to what structure would correspond to these terms. The disclosure at paragraph [0009] recites “a single controller (e.g., a microprocessor)”, but fails to describe an algorithm to perform the recited functions and, thus, fails to satisfy the requirements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "operational aspects of the AED system" in line 2. It is unclear from the claim and accompanying specification what the metes and bounds are of the phrase “operational aspects” as claimed. The claim and the disclosure fail to describe any operational aspects or otherwise indicate what would be considered operational aspects. 
Claim 1 recites the limitation "specific locations" in line 4. It is unclear from the claim and accompanying specification what the metes and bounds are of the phrase “specific locations” as claimed. The claim and the disclosure fail to describe any specific location or otherwise indicate what would be considered specific locations. How does the presence of the word “specific” before “locations” change the requirements of the claim over simply the recitation of “locations”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjoquist et al. (U.S. 2019/0329056), herein Sjoquist. Regarding claim 1, Sjoquist discloses an automated external defibrillator (AED) system (the wearable cardioverter defibrillator is considered to be an AED because it is external to a patient’s body and provides defibrillation energy) comprising: an AED operations block for controlling operational aspects of the AED system, the AED operations block including a pair of pads 104 for attachment to specific locations on a patient (see Figure 1 and paragraph [0022], where plural defibrillation electrodes is considered to be at least a “pair”), an electrocardiogram (ECG) monitoring circuitry 180 for monitoring patient heartbeat through the pair of pads (see Figure 1 and paragraph [0023], where monitoring device 180 is described as working with electrocardiogram electrodes and, is thus considered electrocardiogram monitoring circuitry), shock generating electronics 307 for generating at least one electrical shock signal to be applied to the patient through the pair of pads (see Figure 3, paragraph [0026], and paragraph [0051]), a battery 303 for supplying power to the AED operations block (see Figure 3 and paragraph [0049]), a power management block 302 for managing power consumption by the shock generating electronics and monitoring a power status of the battery (see Figure 3 and paragraph [0051]), a memory 320 for storing information regarding the AED system (see Figure 3 and paragraph [0047]), a user-interface (UI) block 412 for providing use instructions and receiving user input (see Figure 4 and paragraph [0065]), and a controller 302/402 for regulating the ECG monitoring circuitry, shock generating electronics, and the power management block (see Figures 3 and 4 and paragraphs [0054] and [0062]); and a communications block 340/414, also regulated by the controller, for communicating with an external system separate from the AED system (see Figures 3 and 4 and paragraphs [0052] and [0065]).
Regarding claim 2, Sjoquist discloses that the communications block includes at least one of a cellular modem, a Bluetooth modem, a Wi-Fi modem, a wired connection, and a satellite modem (see paragraphs [0029] and [0052]).
Regarding claim 3, Sjoquist discloses that the communications block is further configured for communicating with at least one of a mobile device, an emergency medical services system, a bracket configured for housing the AED system therein, a networked hardware, and cloud (see paragraph [0052], wherein communication via Bluetooth is with a mobile device).
Regarding claim 4, Sjoquist discloses that the communications block is further configured for transmitting at least one of a location of the AED system and patient information from the AED system to the at least one of the mobile, emergency medical services system, bracket, networked hardware, and cloud (see paragraph [0038], which describes communication with a CareStation Server 211, which is considered networked hardware, Figure 2, which shows the cloud network 217, and Figure 2 and paragraph [0034] which shows and describes Tablet 203 as a mobile device).
Regarding claim 5, Sjoquist discloses that the networked hardware includes at least one of a wearable fitness tracker, a heart monitor (see paragraphs [0023] and [0024], which describes a stand-alone monitor communicatively coupled to the WCD system), a Bluetooth tracker (see paragraph [0052], which describes Bluetooth communication between defibrillator 301 and remote components, which may broadly be considered “Bluetooth trackers”), a RFID tracker, a NIR tracker, and a smart home device.
Regarding claim 6, Sjoquist discloses that the AED operations block further includes at least one of a wireless charging circuitry (see paragraph [0049]) and an accelerometer (see paragraph [0059]).

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elghazzawi et al. (U.S. 2014/0031885), herein Elghazzawi. Regarding claim 7, Elghazzawi discloses a method of transmitting data from an automated external defibrillator (AED) system 106 to emergency medical services 116, the method comprising: at the AED system, gathering at least one of a location of the AED system (see paragraph [0022]) and patient information for a patient (see paragraph [0019], lines 20-23); and electronically transmitting the at least one of the location of the AED system and patient information from the AED system to emergency medical services (see paragraph [0019], lines 20-23, and paragraph [0022]).
Regarding claim 8, Elghazzawi discloses that patient information includes at least one of cardiac rhythm and vital signs (see paragraph [0025]).
Regarding claim 9, Elghazzawi discloses that the AED system includes an AED operations block configured for operating the AED system (because the AED of Elghazzawi operates and provides defibrillation and instructions, as described at paragraph [0019], it is considered that the AED system necessarily includes an operations block configured for operating the AED), and wherein the AED system further includes a communications block configured for receiving information from and transmitting information to emergency medical services (see paragraph [0019], which describes a communication channel 112 for the defibrillation system 106).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elghazzawi (U.S. 2014/0031885, cited above) in view of Otman et al. (U.S. 2004/0015191). Elghazzawi discloses the invention substantially as claimed, but fails to disclose upon receipt of patient information, enabling the emergency medical services to remotely control the AED system, wherein enabling emergency medical services to remotely control the AED system includes allowing emergency medical services to remotely administer a therapeutic shock to the patient. Otman teaches a method and apparatus for capturing images at a defibrillation scene using a camera associated with an AED, which are sent to a remote assistance center (read: emergency medical services) (see paragraphs [0008]-[0011]). In response to the communications with the remote assistance center, the remote assistance center can be enabled to remote control the AED system, which includes allowing emergency medical services to remotely administer a therapeutic shock to the patient (see paragraphs [0028] and [0073]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elghazzawi to include enabling the emergency medical services to remotely control the AED system, wherein enabling emergency medical services to remotely control the AED system includes allowing emergency medical services to remotely administer a therapeutic shock to the patient, as taught by Otman, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, respectively, of copending Application No. 17/531,187 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application defines a self-contained automated external defibrillator system including a pair of pads…an ECG monitoring circuitry…shock generating electronics…a battery…a controller…a user-interface…a communications module…and a security module. Therefore, copending claim 1 is in essence a “species” of the generic invention of claim 1 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoder et al. (U.S. 2018/0243573), which discloses facilitating secure communication between an implantable medical device and an external device; and Freeman et al. (U.S. 2017/0325091), which discloses establishing secure communications at an emergency care scene including an automated external defibrillator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792